Case 2:11-cv-01494-KM-MAH Document 236 Filed 06/26/19 Page 1 of 1 PageID: 3125



                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY



 PATRICIA THOMPSON, on behalf of                Civ. No. 2:11-1494 (KM)(MAH)
 herself and all others similarly situated,

             Plaintiff,                                    ORDER

       V.


 REAL ESTATE MORTGAGE NETWORK,
 INC., et al.,

             Defendants.



KEVIN MCNULTY, U.S.D.J.:

       THIS MATTER having come before the Court upon the motion (flED 223)
of Defendants, Real Estate Mortgage Network, Inc. (“REMN”), Security Atlantic
Mortgage Company, Inc. (“SAMC”), Noel Chapman, and Samuel Lamparello;
and Plaintiff Patricia Thompson (“Plaintiff’) having opposed that motion (DE
224-1) and moved (DE 224) for equitable tolling; and the Defendants having
filed replies (DE 225, 226); and both parties having filed supplemental
submissions (DE 231, 232); and the Court having heard oral argument; for the
reasons stated in the Opinion filed on this date, and for good cause shown:

      IT IS this 26th day of June, 2019,

      ORDERED that Defendants’ motion (DE 223) for summary judgment and
to compel arbitration is DENIED; and it is further

      ORDERED that Plaintiffs motion for equitable tolling (DE 224)
GRANTED insofar as the limitations period is tolled as to current opt-ins only,
from July 30, 2012 until further order from this Court, but otherwise DENIED.


                                              ‘ /i
                                           K VIN MCNULTY
                                           United States District Judge
